
	
		I
		112th CONGRESS
		1st Session
		H. R. 42
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To provide for a credit for certain health care benefits
		  in determining the minimum wage.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Incentive
			 Act.
		2.Minimum wage
			 credit for health benefits provided to employees
			(a)RulemakingNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Labor shall promulgate a rule requiring
			 that, for any employer engaged in interstate commerce that is required by
			 Federal or State law to pay a minimum wage at a rate that is higher than the
			 minimum wage required by section 6(a) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 206(a)) as in effect on September 1, 1997, such employer be
			 permitted, in accordance with regulations promulgated by the Secretary, to
			 include the value of creditable health care benefits provided by such employer
			 to an employee in determining the wage such employer is required to pay an
			 employee. Such rule shall include the following:
				(1)creditable
			 benefitsThe Secretary shall define the categories of health care
			 benefits provided by an employer to employees to be considered creditable for
			 purpose of this section, which shall include a contribution to a health savings
			 account or similar account.
				(2)ValuationThe
			 Secretary shall establish a method for determining the value of such health
			 care benefits for purposes of such credit.
				(3)Required minimum
			 valueThe Secretary shall determine a minimum value of such
			 benefits that an employer shall provide to an employee in order to include any
			 portion of such benefits as such a credit.
				(4)Minimum cash
			 wage notwithstanding creditIn no case shall the credit permitted
			 by the rule promulgated under this section exceed the difference between the
			 minimum wage under section 6(a) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206(a)) as in effect September 1, 1997, and the wage rate otherwise
			 applicable.
				(b)DefinitionsFor
			 purposes of the rule required under this section, the terms
			 employer, employee, and wage shall have
			 the meanings given such terms in section 3 of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 203).
			
